DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-14 are pending.  
Election/Restrictions
Applicant's election with traverse of 	Group I, claims 1-5, and the following species, in the reply filed on 03/30/21 is acknowledged.  The traversal is on the ground(s) that there is no burden in examining all the inventions and species at once.  This is not persuasive because the different inventions and species would require different searches and consideration.  

    PNG
    media_image1.png
    448
    833
    media_image1.png
    Greyscale


Claim(s) 6-14 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/30/21.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 4 has been amended to broaden the formula such that R1 and R2 may be hydrogen.  This is not supported.
The present application has support for (1) the crosslinking agent broadly having two epoxycyclohexyl groups ([0077] of the present PGPub), then (2) more narrowly disclosing that the compound may be represented by Formula 1 as originally presented (which requires alkyl groups on the alicyclic rings and therefore would preclude the elected compound), or (3) may be the Celloxide 2021P used in the examples (which corresponds to the elected species).  Thus, the elected species is not within Formula 1 as originally disclosed but is supported via the examples, 
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “complexly cured” which is vague because it is unclear if this refers to the degree of difficulty in the curing process (in which case it is unclear what qualifies as complex as opposed to simple) or if it refers to the use of a complex (e.g., metal complex) in curing the layer, or if it only refers to a combination of photo and thermal curing (i.e., it is unclear if the photo and thermal curing limitations that follow the phrase are sufficient on their own to satisfy the “complexly cured” aspect).  There is no controlling definition in the specification for this phrase.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibamoto et al. (U.S. 2020/0079910) in view of Noguchi et al. (U.S. 2009/0029151) in view of Meuler et al. (U.S. 2013/0178568), in view of the San-Aid NPL document (2006).
Regarding claims 1-5, Shibamoto discloses a hard coat layer provided on a substrate that is cured via a combination of cationic photo and thermal initiators as in claim 5 (see abstract, 
Shibamoto does not disclose that an antifouling layer is provided on the hard coat layer.  However, Noguchi is also directed to laminates comprising a hard coat layer on a substrate and teaches that the hard coat layer may be followed by an antifouling layer to prevent fouling (see abstract, [0101]).  Thus, it would have been obvious to have provided an antifouling layer over the hard coat layer of Shibamoto as taught by Noguchi in order to prevent fouling.
Modified Shibamoto does not disclose that the antifouling layer comprises a silsesquioxane.  However, Meuler is also directed to antifouling/fingerprint coatings and discloses that a fluorinated silsesquioxane based coating provides effective antifouling/fingerprint properties (see abstract).  Thus, it would have been obvious to have used the fluorinated polysilsesquixoane based coating of Meuler as the general antifouling/fingerprint coating called for in modified Shibamoto (via Noguchi) because the silsesquioxane material is disclosed as providing the desired functionality (i.e., antifouling/fingerprint properties).
Modified Shibamoto does not explicitly disclose the elected sulfonium salt within claim 3, however, aryl sulfonium salts based on hexafluoroantimonate (generic to the elected species) are disclosed as the thermal cationic initiator and the “San-Aid Si” series of compounds are suggested ([0171]-[0172]), e.g., San Aid Si-60L which seems very similar to the elected species of San Aid 60 (San Aid 60 corresponds to the elected species based on [0152] of the present PGPub).  Although Si-60 is not explicitly disclosed (only Si-60L), the San Aid NPL document shows that Si-60 (the elected species) was amongst the San-Aid Si series of aromatic sulfonium salts generally called for in Shibamoto and provides low temperature curing capabilities (see the 
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787